DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This final action is in response to applicant’s amended filing of 08/11/2022.
Claims 54-73 are pending and have been examined. Applicant has amended claims 54, 59-60, and 70. Applicant has cancelled claims 58 and 73.
Response to Arguments
Applicant’s arguments with respect to claims 54 and 64-70 rejected for double patenting have been fully considered and are persuasive.  The rejection for double patenting against claims 54 and 64-70 has been withdrawn. 
Applicant's arguments with respect to claims 54-73, now claims 54-57 and 59-72, rejected under 35 USC § 102(a)(1) and 35 USC § 103 with regards to prior art of record have been fully considered but they are not persuasive. Applicant has effectively amended claims 54 and 70 with content from cancelled claims 58 and 73. Previously these claims had been rejected under 35 USC § 103 as unpatentable over Cestonaro in view of Bishel. The Applicant states that Bishel does not teach “after the obstacle is avoided, the control module controls the self-moving device to continue moving in a direction that is the same as an original direction before obstacle avoidance” nor does it make obvious this feature to one of ordinary skill in the art. The Examiner disagrees based on the disclosure in conjunction with the drawings. The passage cited in the previous action describes images 21A and 21B, which clearly indicate the mower resuming the original direction it had before avoiding the obstacle. The disclosure in conjunction with the images would make it obvious to one of ordinary skill in the art to indicate that Bishel teaches this feature.
Additional prior art in Bishel, Mannefred, and Kim were used to cover additional deficiencies in Cestonaro and in the combination of Cestonaro and Bishel. The Applicant does not argue against the validity of these references in combination, only arguing for traversal in the event Bishel was overcome and claims 54 and 70 were allowed. The Examiner then maintains the rejections where the aforementioned references were used.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:  	“a control module, configured to control the self-moving device,” in claim 54 (and the claims that depend therefrom).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 54-57, 59, 63, and 70-72 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cestonaro et al. (US 20190171214 A1) in view of Bishel et al. (US 10705533 B1). 	Regarding claim 54, Cestonaro discloses a self-moving device (see at least Abstract), comprising:  	a housing (The robotic lawn-mower 100 includes a housing 10,… - See at least paragraph [0132] and Figs. 1-2);  	and a control module, configured to control the self-moving device (A technical solution used in the embodiments of the present invention is: a self-moving device, including: a housing, provided with a motor; a moving module, including a track, the track, driven by the motor, moving the self-moving device; a working module, working in a moving state and/or non-moving state; a control module, configured to control movement of the moving module and working of the working module;… - See at least paragraph [0012]; [0133] and Figs. 1-2),  	wherein a non-contact obstacle recognition sensor assembly is disposed on the housing, after the obstacle recognition sensor assembly detects that an obstacle exists in a movement direction, the control module controls the self-moving device to continue moving and steer until the obstacle is avoided, and the movement direction is a forward driving direction of the self-moving device (A technical solution used in the embodiments of the present invention is: a self-moving device, including: a housing, provided with a motor; a moving module, including a track, the track, driven by the motor, moving the self-moving device; a working module, working in a moving state and/or non-moving state; a control module, configured to control movement of the moving module and working of the working module; and a first sensor and a second sensor, configured to detect an obstacle in a moving direction of the self-moving device, where the first sensor is configured to detect a first area in the moving direction, the second sensor is configured to detect a second area in the moving direction, and the first area and the second area are arranged perpendicular to the moving direction; and the control module controls a moving manner of the self-moving device according to sensing results of the first sensor and the second sensor… - See at least paragraph [0012]; [0016]; [0045]; [0181]-[0184] and Figs. 1-2).
Cestonaro does not disclose, after the obstacle is avoided, the control module controls the self-moving device to continue moving in a direction that is the same as an original direction before obstacle avoidance. 	However, Bishel teaches after the obstacle is avoided, the control module controls the self-moving device to continue moving in a direction that is the same as an original direction before obstacle avoidance (If a tree or another obstacle 1231 is in the middle of the field 1217 such as illustrated in FIG. 21A, the autonomous mowing vehicle 160 will use the guidance signals from the cut/uncut grass boundary until the boundary sensor detects the edge 1233 around the obstacle. The edge 1233 would be a lower surface than the cut or uncut grass and would be easily distinguished by the boundary sensors 295 and 296. The autonomous mowing vehicle would travel around in a clockwise direction using boundary sensor 296. As more grass is mowed, the autonomous mowing vehicle would use the guidance signal from the boundary sensor 295 in a counterclockwise direction around the obstacle 1231. In FIG. 21B, the grass field 1217 has an obstacle 1231 in the middle of the field. Here, the edge 1235 is in a triangular pattern around the obstacle. In a likewise manner as described earlier, the autonomous mowing vehicle would use the guidance signal from boundary sensor 296 along the edge 1235 and boundary sensor 295 around the triangular pattern. The use of two different patterns around the obstacle 1231 is a matter of appearance of the mowed lawn. – See at least Column 11, lines 16-35, and Figs. 21A-21B). 	It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the edge-detecting technology of Bishel into the obstacle-avoidance system of Cestonaro because both inventions are directed to autonomous lawn-mowing vehicles. The Examiner finds the prior art demonstrates that it is natural and reasonable for an autonomous lawn mower to continue its initial path upon avoiding obstacles. This would help the autonomous mower perform its job more efficiently while simultaneously navigating work areas with obstacles. 	Regarding claim 55, Cestonaro discloses, when the obstacle recognition sensor assembly detects that a distance between the obstacle and the self-moving device is less than a preset distance, the control module controls the self-moving device to continue moving and steer until the obstacle is avoided, and the control module controls a steering angle of the self-moving device according to a relative position between the self-moving device and the obstacle (In one of the embodiments, after a distance between the self-moving device and the obstacle detected by the non-contact sensor is less than or equal to a predetermined first distance, the control module controls the self-moving device to stop moving. …. In one of the embodiments, after the distance between the self-moving device and the obstacle detected by the non-contact sensor is less than or equal to the first distance, the control module controls the self-moving device to stop moving after a time delay of T. … In one of the embodiments, the non-contact sensor is an ultrasonic sensor, and if there is an obstacle within a second distance in front of the self-moving device, the ultrasonic sensor does not detect the obstacle, the first distance is less than or equal to the second distance. … In one of the embodiments, if the non-contact sensor detects an obstacle in front of the self-moving device, the control module optionally controls the self-moving device to decelerate, make a turn, or retreat. … After the non-contact sensor 9 detects an obstacle, the control module controls the robotic lawn-mower 100 to avoid the obstacle. The robotic lawn-mower 100 may specifically make a turn or retreat. – See at least paragraphs [0039-0042] and Figs. 1-2). 	Regarding claim 56, Cestonaro discloses, after the obstacle recognition sensor assembly detects that an obstacle exists in a movement direction, the control module controls the self-moving device to steer at a changing angle and move until the obstacle is avoided (In one of the embodiments, if the non-contact sensor detects an obstacle in front of the self-moving device, the control module optionally controls the self-moving device to decelerate, make a turn, or retreat. … After the non-contact sensor 9 detects an obstacle, the control module controls the robotic lawn-mower 100 to avoid the obstacle. The robotic lawn-mower 100 may specifically make a turn or retreat. – See at least paragraphs [0042] and [0181] and Figs. 1-2.) 	Regarding claim 57, Cestonaro discloses, after the obstacle recognition sensor assembly detects that an obstacle exists in a movement direction, the control module controls the self-moving device to decelerate (In one of the embodiments, if the non-contact sensor detects an obstacle in front of the self-moving device, the control module optionally controls the self-moving device to decelerate, make a turn, or retreat. – See at least paragraph [0042]).
Regarding claim 59, Cestonaro does not disclose the direction is a direction that is parallel to or overlaps the original direction. 	However, Bishel teaches the direction is a direction that is parallel to or overlaps the original direction (If a tree or another obstacle 1231 is in the middle of the field 1217 such as illustrated in FIG. 21A, the autonomous mowing vehicle 160 will use the guidance signals from the cut/uncut grass boundary until the boundary sensor detects the edge 1233 around the obstacle. The edge 1233 would be a lower surface than the cut or uncut grass and would be easily distinguished by the boundary sensors 295 and 296. The autonomous mowing vehicle would travel around in a clockwise direction using boundary sensor 296. As more grass is mowed, the autonomous mowing vehicle would use the guidance signal from the boundary sensor 295 in a counterclockwise direction around the obstacle 1231. In FIG. 21B, the grass field 1217 has an obstacle 1231 in the middle of the field. Here, the edge 1235 is in a triangular pattern around the obstacle. In a likewise manner as described earlier, the autonomous mowing vehicle would use the guidance signal from boundary sensor 296 along the edge 1235 and boundary sensor 295 around the triangular pattern. The use of two different patterns around the obstacle 1231 is a matter of appearance of the mowed lawn. – See at least column 11, lines 16-35, and Figs. 21A-21B). 	It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the edge-detecting technology of Bishel into the obstacle-avoidance system of Cestonaro because both inventions are directed to autonomous lawn-mowing vehicles. The Examiner finds the prior art demonstrates that it is natural and reasonable for an autonomous lawn mower to continue its initial path upon avoiding obstacles. This would help the autonomous mower perform its job more efficiently while simultaneously navigating work areas with obstacles.
Regarding claim 63, Cestonaro does not disclose, when the obstacle recognition sensor assembly detects that an obstacle always exists in a preset condition range on a first side of the movement direction, the control module controls the self-moving device to steer toward a second side, opposite to the first side, of the movement direction and continue moving. 	However, Bishel teaches when the obstacle recognition sensor assembly detects that an obstacle always exists in a preset condition range on a first side of the movement direction, the control module controls the self-moving device to steer toward a second side, opposite to the first side, of the movement direction and continue moving. (On the first pass of the lawn, the boundary sensor 295 detects the edge 1221 which is between the grass field 1215 and another substance such as flower bed, a sidewalk border, a soil barrier, etc. The mowing vehicle 160 turns 180 degrees around when detecting the end of the field and on the second pass, tracks using the boundary sensor 296 where the cut and uncut grass boundary. The mowing vehicle 160 is travelling in the opposite direction. As the mowing vehicle cuts the grass, a new boundary is created. At the end of the field, the mowing vehicle 160 turns 180 degrees and travels in the opposite direction on the newly created boundary with boundary sensor 295. This scenario is repeated until the field is mowed by detecting the opposite edge of the field 1215. – See at least column 9,  lines 47-60, and Figs. 20A-22). 	It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the edge-detecting technology of Bishel into the obstacle-avoidance system of Cestonaro because both inventions are directed to autonomous lawn-mowing vehicles. The Examiner finds the prior art demonstrates that it is natural and reasonable for an autonomous lawn mower to reverse its direction given detected circumstances, whether that be the boundary of its work environment or a large or concave side of an obstacle. This would help the autonomous mower perform its job more efficiently while simultaneously navigating work areas with obstacles. 	Regarding claim 70, Cestonaro discloses a method for controlling a movement path of a self-moving device (see at least Abstract), wherein the method comprises:  	obtaining information about an obstacle in a movement direction of a self-moving device (…and a first sensor and a second sensor, configured to detect an obstacle in a moving direction of the self-moving device, where the first sensor is configured to detect a first area in the moving direction, the second sensor is configured to detect a second area in the moving direction, and the first area and the second area are arranged perpendicular to the moving direction;… - See at least paragraph [0012]);  	when an obstacle exists in the movement direction of the self-moving device, controlling the self-moving device to continue moving and steer (After the non-contact sensor 9 detects an obstacle, the control module controls the robotic lawn-mower 100 to avoid the obstacle. The robotic lawn-mower 100 may specifically make a turn or retreat. – See at least paragraph [0181]-[0184]).
Cestonaro does not disclose, after the obstacle is avoided through steering, controlling the self-moving device to continue moving in a direction that is the same as an original direction before obstacle avoidance. 	However, Bishel teaches, after the obstacle is avoided through steering, controlling the self-moving device to continue moving in a direction that is the same as an original direction before obstacle avoidance (If a tree or another obstacle 1231 is in the middle of the field 1217 such as illustrated in FIG. 21A, the autonomous mowing vehicle 160 will use the guidance signals from the cut/uncut grass boundary until the boundary sensor detects the edge 1233 around the obstacle. The edge 1233 would be a lower surface than the cut or uncut grass and would be easily distinguished by the boundary sensors 295 and 296. The autonomous mowing vehicle would travel around in a clockwise direction using boundary sensor 296. As more grass is mowed, the autonomous mowing vehicle would use the guidance signal from the boundary sensor 295 in a counterclockwise direction around the obstacle 1231. In FIG. 21B, the grass field 1217 has an obstacle 1231 in the middle of the field. Here, the edge 1235 is in a triangular pattern around the obstacle. In a likewise manner as described earlier, the autonomous mowing vehicle would use the guidance signal from boundary sensor 296 along the edge 1235 and boundary sensor 295 around the triangular pattern. The use of two different patterns around the obstacle 1231 is a matter of appearance of the mowed lawn. – See at least Column 11, lines 16-35, and Figs. 21A-21B). 	It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the edge-detecting technology of Bishel into the obstacle-avoidance system of Cestonaro because both inventions are directed to autonomous lawn-mowing vehicles. The Examiner finds the prior art demonstrates that it is natural and reasonable for an autonomous lawn mower to continue its initial path upon avoiding obstacles. This would help the autonomous mower perform its job more efficiently while simultaneously navigating work areas with obstacles. 	Regarding claim 71, Cestonaro discloses obtaining information about an obstacle in a movement direction of the self-moving device (…and a first sensor and a second sensor, configured to detect an obstacle in a moving direction of the self-moving device, where the first sensor is configured to detect a first area in the moving direction, the second sensor is configured to detect a second area in the moving direction, and the first area and the second area are arranged perpendicular to the moving direction;… - See at least paragraph [0012]);  	when an obstacle exists in the movement direction of the self-moving device, obtaining a distance between the self-moving device and the obstacle (In one of the embodiments, after a distance between the self-moving device and the obstacle detected by the non-contact sensor is less than or equal to a predetermined first distance, the control module controls the self-moving device to stop moving. – See at least paragraph [0039]);  	when the distance is less than a preset distance, controlling the self-moving device to steer (In one of the embodiments, after a distance between the self-moving device and the obstacle detected by the non-contact sensor is less than or equal to a predetermined first distance, the control module controls the self-moving device to stop moving. …. In one of the embodiments, after the distance between the self-moving device and the obstacle detected by the non-contact sensor is less than or equal to the first distance, the control module controls the self-moving device to stop moving after a time delay of T. … In one of the embodiments, the non-contact sensor is an ultrasonic sensor, and if there is an obstacle within a second distance in front of the self-moving device, the ultrasonic sensor does not detect the obstacle, the first distance is less than or equal to the second distance. … In one of the embodiments, if the non-contact sensor detects an obstacle in front of the self-moving device, the control module optionally controls the self-moving device to decelerate, make a turn, or retreat. … After the non-contact sensor 9 detects an obstacle, the control module controls the robotic lawn-mower 100 to avoid the obstacle. The robotic lawn-mower 100 may specifically make a turn or retreat. – See at least paragraphs [0039-0042] and Figs. 1-2). 	Regarding claim 72, Cestonaro discloses, when the distance is less than a preset distance, controlling the self-moving device to steer (In one of the embodiments, after a distance between the self-moving device and the obstacle detected by the non-contact sensor is less than or equal to a predetermined first distance, the control module controls the self-moving device to stop moving. …. In one of the embodiments, after the distance between the self-moving device and the obstacle detected by the non-contact sensor is less than or equal to the first distance, the control module controls the self-moving device to stop moving after a time delay of T. … In one of the embodiments, the non-contact sensor is an ultrasonic sensor, and if there is an obstacle within a second distance in front of the self-moving device, the ultrasonic sensor does not detect the obstacle, the first distance is less than or equal to the second distance. … In one of the embodiments, if the non-contact sensor detects an obstacle in front of the self-moving device, the control module optionally controls the self-moving device to decelerate, make a turn, or retreat. … After the non-contact sensor 9 detects an obstacle, the control module controls the robotic lawn-mower 100 to avoid the obstacle. The robotic lawn-mower 100 may specifically make a turn or retreat. – See at least paragraphs [0039-0042] and Figs. 1-2).
Claims 60-62 are rejected under 35 U.S.C. 103 as being unpatentable over Cestonaro in view of Bishel as applied to claim 54 above, and further in view of Mannefred et al. (WO 2016103068 A1). 	Regarding claim 60, the combination of Cestonaro and Bishel does not disclose the self-moving device further having an inertial navigation system (INS), configured to obtain a steering angle and a position of the self-moving device, so that after the obstacle is avoided, the self-moving device continues moving in a direction that is the same as an original direction before obstacle avoidance. 	However, Mannefred teaches the self-moving device further having an inertial navigation system (INS), configured to obtain a steering angle and a position of the self-moving device, so that after the obstacle is avoided, the self-moving device continues moving in a direction that is the same as an original direction before obstacle avoidance (The IMU 150 may include one or more and any or all of combinations of accelerometers, odometers, gyroscopes, magnetometers, compasses, and/or the like. As such, the IMU 150 may be configured to determine velocity, direction, orientation and/or the like so that dead reckoning and/or other inertial navigation determinations can be made by the control circuitry 12. The IMU 150 may be enabled to determine changes in pitch, roll and yaw to further facilitate determining terrain features and/or the like. … Inertial navigation systems may suffer from integration drift over time. Accordingly, inertial navigation systems may require a periodic position correction, which may be accomplished by getting a position fix from another more accurate method or by fixing a position of the robotic mower 10 relative to a known location. For example, navigation conducted via the IMU 150 may be used for robotic mower 10 operation for a period of time, and then a correction may be inserted when a GPS fix is obtained on robotic mower position. As an example alternative, the IMU 150 determined position may be updated every time the robotic mower 10 returns to the charge station 40 (which may be assumed to be at a fixed location). In still other examples, known reference points may be disposed at one or more locations on the parcel 20 and the robotic mower 10 may get a fix relative to any of such known reference points when the opportunity presents itself. The IMU 150 determined position may then be updated with the more accurate fix information. – See at least page 12, lines 5-22). 	It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the inertial navigation system of Mannefred into the combination of Cestonaro and Bishel because they are all directed to autonomous lawn-mowing devices. The Examiner finds the prior art demonstrates that an INS has been used to track position of the device while it operates, and by extension could do the same while the unit avoids obstacles. This would allow the lawn-mowing device to more efficiently navigate through the work area and around obstacles.  	Regarding claim 61, the combination of Cestonaro and Bishel does not disclose the steering angle is an angle at which the self-moving device is controlled by the control module to steer, and the position is an original direction before obstacle avoidance and a new direction after the obstacle avoidance. 	However, Mannefred teaches the steering angle is an angle at which the self-moving device is controlled by the control module to steer, and the position is an original direction before obstacle avoidance and a new direction after the obstacle avoidance (The vehicle positioning module 60 (or "positioning module") may be configured to utilize one or more sensors (e.g., of the sensor network 90) to determine a location of the robotic mower 10 and direct continued motion of the robotic mower 10 to achieve appropriate coverage of the parcel 20. As such, the robotic mower 10 (or more specifically, the control circuitry 12) may use the location information to determine a mower track and/or provide full coverage of the parcel 20 to ensure the entire parcel is mowed (or otherwise serviced). The vehicle positioning module 60 may therefore be configured to direct movement of the robotic mower 10, including the speed and direction of the robotic mower 10. The vehicle positioning module 60 may also employ such sensors to attempt to determine an accurate current location of the robotic mower 10 on the parcel 20 (or generally). … The IMU 150 may include one or more and any or all of combinations of accelerometers, odometers, gyroscopes, magnetometers, compasses, and/or the like. As such, the IMU 150 may be configured to determine velocity, direction, orientation and/or the like so that dead reckoning and/or other inertial navigation determinations can be made by the control circuitry 12. The IMU 150 may be enabled to determine changes in pitch, roll and yaw to further facilitate determining terrain features and/or the like. … Inertial navigation systems may suffer from integration drift over time. Accordingly, inertial navigation systems may require a periodic position correction, which may be accomplished by getting a position fix from another more accurate method or by fixing a position of the robotic mower 10 relative to a known location. For example, navigation conducted via the IMU 150 may be used for robotic mower 10 operation for a period of time, and then a correction may be inserted when a GPS fix is obtained on robotic mower position. As an example alternative, the IMU 150 determined position may be updated every time the robotic mower 10 returns to the charge station 40 (which may be assumed to be at a fixed location). In still other examples, known reference points may be disposed at one or more locations on the parcel 20 and the robotic mower 10 may get a fix relative to any of such known reference points when the opportunity presents itself. The IMU 150 determined position may then be updated with the more accurate fix information. – See at least page 10, lines 5-14, and page 12, lines 5-22). 	It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the inertial navigation system of Mannefred into the combination of Cestonaro and Bishel because they are all directed to autonomous lawn-mowing devices. The Examiner finds the prior art demonstrates that the INS and control module would coordinate while the device operates and could track angle measurements while the unit turns to avoid obstacles. This would allow the lawn-mowing device to more efficiently navigate through the work area and around obstacles. 	Regarding claim 62, the combination of Cestonaro and Bishel does not disclose  the INS obtains the original direction, the steering angle, and the new direction, the control module controls, according to original direction and steering angle, the self- moving device to be adjusted from the new direction to the direction that is the same as an original direction before obstacle avoidance to continue moving. 	However, Mannefred teaches, wherein the INS obtains the original direction, the steering angle, and the new direction, the control module controls, according to original direction and steering angle, the self-moving device to be adjusted from the new direction to the direction that is the same as an original direction before obstacle avoidance to continue moving (The vehicle positioning module 60 (or "positioning module") may be configured to utilize one or more sensors (e.g., of the sensor network 90) to determine a location of the robotic mower 10 and direct continued motion of the robotic mower 10 to achieve appropriate coverage of the parcel 20. As such, the robotic mower 10 (or more specifically, the control circuitry 12) may use the location information to determine a mower track and/or provide full coverage of the parcel 20 to ensure the entire parcel is mowed (or otherwise serviced). The vehicle positioning module 60 may therefore be configured to direct movement of the robotic mower 10, including the speed and direction of the robotic mower 10. The vehicle positioning module 60 may also employ such sensors to attempt to determine an accurate current location of the robotic mower 10 on the parcel 20 (or generally). The IMU 150 may include one or more and any or all of combinations of accelerometers, odometers, gyroscopes, magnetometers, compasses, and/or the like. As such, the IMU 150 may be configured to determine velocity, direction, orientation and/or the like so that dead reckoning and/or other inertial navigation determinations can be made by the control circuitry 12. The IMU 150 may be enabled to determine changes in pitch, roll and yaw to further facilitate determining terrain features and/or the like. … Inertial navigation systems may suffer from integration drift over time. Accordingly, inertial navigation systems may require a periodic position correction, which may be accomplished by getting a position fix from another more accurate method or by fixing a position of the robotic mower 10 relative to a known location. For example, navigation conducted via the IMU 150 may be used for robotic mower 10 operation for a period of time, and then a correction may be inserted when a GPS fix is obtained on robotic mower position. As an example alternative, the IMU 150 determined position may be updated every time the robotic mower 10 returns to the charge station 40 (which may be assumed to be at a fixed location). In still other examples, known reference points may be disposed at one or more locations on the parcel 20 and the robotic mower 10 may get a fix relative to any of such known reference points when the opportunity presents itself. The IMU 150 determined position may then be updated with the more accurate fix information. – See at least page 12, lines 5-22). 	It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the inertial navigation system of Mannefred into the combination of Cestonaro and Bishel because they are all directed to autonomous lawn-mowing devices. The Examiner finds the prior art demonstrates that the INS and control module would coordinate to track positional information and direct the device to return to its original course. This would allow the lawn-mowing device to more efficiently navigate through the work area and around obstacles.
Claims 64-69 are rejected under 35 U.S.C. 103 as being unpatentable over Cestonaro in view of Bishel as applied to claim 54 above, in further view of machine translation of Kim et al. (KR 20090089599 A). 	Regarding claim 64, Cestonaro does not disclose the obstacle recognition sensor assembly is an ultrasonic sensor assembly, the ultrasonic sensor assembly comprises at least two ultrasonic sensors, comprising a first ultrasonic sensor and a second ultrasonic sensor, and the first ultrasonic sensor and the second ultrasonic sensor are arranged on the housing at an angle from each other. 	However, Kim teaches the obstacle recognition sensor assembly is an ultrasonic sensor assembly, the ultrasonic sensor assembly comprises at least two ultrasonic sensors, comprising a first ultrasonic sensor and a second ultrasonic sensor, and the first ultrasonic sensor and the second ultrasonic sensor are arranged on the housing at an angle from each other (The sensor array 110 includes at least two ultrasonic sensors 110a to 110n arranged in such a manner that beam widths overlap each other to form a plurality of effective beam width regions. … For example, the ultrasonic sensors may be arranged in a ring shape at regular intervals such that the beam width overlaps the side of the mobile robot. Alternatively, a plurality of ultrasonic sensors may be provided on the front, rear, left and right sides of the apparatus of the present invention so that the beam widths overlap. – See at least page 3, paragraphs 1 and 3 (“The installation method…”) of the machine translation). 	It would be obvious to one of ordinary skill in the art to incorporate the plurality of ultrasonic sensors into the obstacle-avoiding system of Cestonaro because ultrasonic sensors have a common role in spatial awareness for autonomous devices. Furthermore, it would be obvious to  present them in an arrangement that would allow for more comprehensive spatial awareness. This would improve the obstacle-avoiding capabilities of the device as it moves. 	Regarding claim 65, Cestonaro does not disclose the first ultrasonic sensor has a first axis, the second ultrasonic sensor has a second axis, the first axis and the second axis have a projection intersection as seen from the top, the first axis is an axis of an ultrasonic field transmitted by the first ultrasonic sensor, the second axis is an axis of the ultrasonic field transmitted by the second ultrasonic sensor. 	However, Kim teaches the first ultrasonic sensor has a first axis, the second ultrasonic sensor has a second axis, the first axis and the second axis have a projection intersection as seen from the top, the first axis is an axis of an ultrasonic field transmitted by the first ultrasonic sensor, the second axis is an axis of the ultrasonic field transmitted by the second ultrasonic sensor (The sensor array 110 includes at least two ultrasonic sensors 110a to 110n arranged in such a manner that beam widths overlap each other to form a plurality of effective beam width regions. … For example, the ultrasonic sensors may be arranged in a ring shape at regular intervals such that the beam width overlaps the side of the mobile robot. Alternatively, a plurality of ultrasonic sensors may be provided on the front, rear, left and right sides of the apparatus of the present invention so that the beam widths overlap. – See at least page 3, paragraphs 1 and 3 (“The installation method…”) of the machine translation). 	It would be obvious to one of ordinary skill in the art to incorporate the plurality of ultrasonic sensors into the obstacle-avoiding system of Cestonaro because ultrasonic sensors have a common role in spatial awareness for autonomous devices. Furthermore, it would be obvious to  present them in an arrangement that would allow for more comprehensive spatial awareness. This would improve the obstacle-avoiding capabilities of the device as it moves. 	Regarding claim 66, Cestonaro does not disclose the projection intersection is located in front of a connecting line between central points of the first ultrasonic sensor and the second ultrasonic sensor. 	However, Kim teaches the projection intersection is located in front of a connecting line between central points of the first ultrasonic sensor and the second ultrasonic sensor (According to an aspect of the present invention for achieving the above object, the present invention is arranged by arranging at least two ultrasonic sensors so that the beam width overlap each other, to form a plurality of effective beam width region, by each of the ultrasonic sensors … - See at least page 2, paragraph 8 of the machine translation). 	It would be obvious to one of ordinary skill in the art to incorporate the plurality of ultrasonic sensors into the obstacle-avoiding system of Cestonaro because ultrasonic sensors have a common role in spatial awareness for autonomous devices. Furthermore, it would be obvious to  present them in an arrangement that would allow for more comprehensive spatial awareness. This would improve the obstacle-avoiding capabilities of the device as it moves. 	Regarding claim 67, Cestonaro does not disclose the range of the angle between projections of the first axis and the second axis is 70° to 90°. 	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to design the range of angles between projections from 70° to 90°, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 	Regarding claim 68, Cestonaro does not disclose the housing has a housing axis, and ranges of the angles between projections of the first axis and/or the second axis and the housing axis are 25° to 55°. 	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to design the range of angles between projections from 25° to 55°, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  	Regarding claim 69, Cestonaro does not disclose the first ultrasonic sensor receives and transmits ultrasound in a first transceiver region, the second ultrasonic sensor receives and transmits ultrasound in a second transceiver region, and projections of the first transceiver region and the second transceiver region at least overlap partially as seen from the top. 	However, Kim teaches the first ultrasonic sensor receives and transmits ultrasound in a first transceiver region, the second ultrasonic sensor receives and transmits ultrasound in a second transceiver region, and projections of the first transceiver region and the second transceiver region at least overlap partially as seen from the top (According to an aspect of the present invention for achieving the above object, the present invention is arranged by arranging at least two ultrasonic sensors so that the beam width overlap each other, to form a plurality of effective beam width region, by each of the ultrasonic sensors … The sensor array 110 includes at least two ultrasonic sensors 110a to 110n arranged in such a manner that beam widths overlap each other to form a plurality of effective beam width regions. – See at least page 2, paragraph 8 and page 3, paragraph 1 of the machine translation). 	It would be obvious to one of ordinary skill in the art to incorporate the plurality of ultrasonic sensors into the obstacle-avoiding system of Cestonaro because ultrasonic sensors have a common role in spatial awareness for autonomous devices. Furthermore, it would be obvious to  present them in an arrangement that would allow for more comprehensive spatial awareness. This would improve the obstacle-avoiding capabilities of the device as it moves.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C BEAN whose telephone number is (571)272-5255. The examiner can normally be reached 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.B./Examiner, Art Unit 3666

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666